DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The previous claim objections and the claim interpretations are withdrawn.
The previous 102 rejections are withdrawn.  New rejections are set forth herein and made final.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the detector unit must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 16 is objected to because of the following informalities:  Claim 16 should read “the at least three first nozzles”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 -16, 19, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Saito (US 2020/0238305) in view of Schmidt (US 2018/0361997).
Regarding claim 14, Saito discloses a device configured to detect surroundings of a vehicle, the device comprising: 
a housing (Item 1); 
at least one sensor (Item 10) situated within the housing, the housing including a transmitter/receiver window and a cover (Item 11), the cover being configured to be transparent to sensor signals of the sensor, and the cover being configured to cover the transmitter/receiver window against external surroundings of the device (Paragraph [0044]); and 
a cleaning unit which is situated at an outside of the housing, the cleaning unit being moved relative to the housing using a drive unit (Paragraph [0078] discusses how Item 67 rotates Items 61), the cleaning unit being configured to remove contaminants from the cover, wherein the cleaning unit includes at least one second nozzle configured to blow a gas onto the cover (Item 61); and
wherein the housing includes at least one guide rail, the cleaning unit being situated at the outside of the housing with the aid of the guide rail and being movable along the guide rail using the drive unit (Items 64a and 64b).
Saito fails to explicitly disclose the cleaning unit includes at least one first nozzle configured to spray a cleaning liquid onto the cover, wherein the at least one second nozzle includes at least two second nozzles, and the at least one first nozzle includes at least three first nozzles, the first nozzles being situated between the second nozzles. In Paragraph [0115] discusses how a cleaning fluid can be used in different embodiments.
Schmidt teaches a cleaning unit for a sensor wherein the cleaning unit includes at least one first nozzle configured to spray a cleaning liquid onto the cover (Item 106), and the cleaning unit includes at least one second nozzle configured to blow a gas onto the cover (Item 96) wherein the at least one second nozzle includes at least two second nozzles, and the at least one first nozzle includes at least three first nozzles, the first nozzles being situated between the second nozzles (Figure 4 shows item 106 at wider points and Item 96 between these nozzles).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the cleaning unit of Saito to include the liquid and air nozzles as taught by Schmidt.  Using liquid along with compressed air increases the efficiency of cleaning which allows for different levels of debris to be cleaned from the sensor surface.
Regarding claim 15, (Previously Presented) Saito in view of Schmidt disclose the device as recited in claim 14, wherein the liquid is water, and the gas is compressed air (Schmidt Paragraph [0040 and 45]).  
Regarding claim 16, (Currently Amended) Saito in view of Schmidt disclose the device as recited in claim 14, wherein, the at least three first nozzles and the at least 1314927152two second nozzles are situated in series with respect to a movement direction of the cleaning unit (Saito Figure 31 shows how different nozzles have different zones across the arc of the housing; Schmidt Figure 4 shows the air nozzles being circumferentially between the liquid nozzles) . 
Regarding claim 19, (Previously Presented) Saito in view of Schmidt disclose the device as recited in claim 14, wherein the cleaning liquid and/or the gas is heatable (Schmidt Paragraph [0040 and 45] discuss compressed air and windshield washer fluid being the cleaning mediums which are both heatable).  
Regarding claim 25 (Currently Amended) Saito discloses  method for cleaning a cover of a device configured to detect surroundings of a vehicle, the device including a housing (Item 1), at least one sensor (Item 10) situated within the housing, the housing including a transmitter/receiver window and the cover (Item 11), the cover being configured to be transparent to sensor signals of the sensor, and the cover being configured to cover the transmitter/receiver window against external surroundings of the device (Paragraph [0044]), and a cleaning unit (Item 61 or 92) which is situated at an outside of the housing, the cleaning unit being moved relative to the 1314927153housing using a drive unit, the cleaning unit being configured to remove contaminants from the cover (Paragraph [0078] Item 67), the method comprising:
 moving the cleaning unit relative to the housing using the drive unit, contaminants being removed from the cover by the cleaning unit (Paragraphs [0080-82])
wherein the housing includes at least one guide rail (Item 64 a and 64b), the cleaning unit being situated at the outside of the housing with the aid of the guide rail and being movable along the guide rail using the drive unit.  
Saito fails to explicitly disclose the cleaning unit includes at least one first nozzle configured to spray a cleaning liquid onto the cover, wherein the at least one second nozzle includes at least two second nozzles, and the at least one first nozzle includes at least three first nozzles, the first nozzles being situated between the second nozzles. In Paragraph [0115] discusses how a cleaning fluid can be used in different embodiments.
Schmidt teaches a cleaning unit for a sensor wherein the cleaning unit includes at least one first nozzle configured to spray a cleaning liquid onto the cover (Item 106), and the cleaning unit includes at least one second nozzle configured to blow a gas onto the cover (Item 96) wherein the at least one second nozzle includes at least two second nozzles, and the at least one first nozzle includes at least three first nozzles, the first nozzles being situated between the second nozzles (Figure 4 shows item 106 at wider points and Item 96 between these nozzles).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the cleaning unit of Saito to include the liquid and air nozzles as taught by Schmidt.  Using liquid along with compressed air increases the efficiency of cleaning which allows for different levels of debris to be cleaned from the sensor surface.
Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. MPEP 2112.02
Regarding claim 26, (Currently Amended) Saito in view of Schmidt disclose the method as recited in claim 25, further comprising: activating the first and second nozzles depending on an instantaneous movement direction of the cleaning unit (Saito Paragraphs [0083-87]). 

Claims 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Saito (US 2020/0238305) in view of Schmidt (US 2018/0361997) in view of Herrmann (US 20180215350).
Regarding claim 20, (Previously Presented) Saito in view of Schmidt disclose the device as recited in claim 14.  Saito fails to explicitly disclose wherein the cleaning unit includes at least one wiper blade which is in friction contact with the cover.
Herrmann teaches a sensor housing cleaner wherein the cleaning unit includes at least one wiper blade which is in friction contact with the cover (Item 24).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the wiper blade of Hermann to the cleaning device of Saito.  Wipers are known to clear liquid/debris on a lens and improve overall cleaning ability. 
Regarding claim 23, (Previously Presented) Saito in view of Schmidt disclose the device as recited in claim 14.  Saito fails to explicitly disclose wherein the device includes a detector configured to detect a contamination of the cover.  
Herrmann teaches a sensor cleaner wherein the device includes a detector configured to detect a contamination of the cover (Item 42).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the detector of Herrmann to the cleaning device of Saito.  The detector of Herrmann would allow for the cleaner to know when there is contamination on the window of the housing (Paragraph [0040]).  Which would allow the cleaner to work only when contaminants are detected.

Claims 21, 24, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Saito (US 2020/0238305) in view of Schmidt (US 2018/0361997) in view of Deegan (US 2019/0299938).
Regarding claims 21 and 27, (Previously Presented) Saito in view of Schmidt disclose the device as recited in claim 14.  Saito fails to explicitly disclose wherein the cleaning unit includes at least one heating element, which is configured to heat the cover.  
Deegan teaches a cleaning unit for a sensor wherein the cleaning unit includes at least one heating element, which is configured to heat the cover (Item 14). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Saito to incorporate the heating element as taught by Deegan.  Doing so would allow the lens to melt off ice and other deposits on the lens (Deegan Paragraph [0014]).
Regarding claim 24, (Previously Presented) Saito in view of Schmidt disclose the device as recited in claim 14.  Saito fails to explicitly disclose wherein the device includes a temperature sensor which is configured and situated to detect a temperature of the cover and/or the surroundings.  
Deegan teaches a cleaning unit for a sensor where measuring a temperature of the surroundings and/or the cover (Item 16).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Saito to incorporate the temperature sensor on the cover as taught by Deegan.  Measuring the cover before initiating a cleaning cycle would prevent possibly damaging the lens in the circumstance the lens having a high temperature and the fluid having a relatively low temperature (Deegan Paragraph [0011]).  Thus cleaning of the lens can consistently be executed without fear of damaging the lens. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Saito (US 2020/0238305) in view of Schmidt (US 2018/0361997) in view of Wachter (US 2018/0134259)
Regarding claim 22, (Previously Presented) Saito in view of Schmidt disclose the device as recited in claim 14.  Saito fails to explicitly disclose wherein the drive unit includes a step motor.  Paragraphs [0031 and 54] discussed Item 41 being an electric motor but does not explicitly disclose a step motor.  
Wachter teaches a sensor cleaner wherein the drive unit includes a step motor (Paragraph [0014]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to simply substitute the electric motor of Saito for the step motor as discussed in Wachter.  Stepper motors are a DC motor which breaks the rotational movement into a number of equal steps.  These steps allow for a higher precision on positioning of the motor.  Which would be beneficial to allow the controller to better understand the area in which the sensor is scanning to accurately understand what surrounds the vehicle.  Leading to one of ordinary skill in the art to the conclusion that a step motor would help the precision of the sensor assembly.
Response to Arguments
Applicant’s arguments with respect to claim(s) 14 and 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues one of ordinary skill in the art would understand what is meant by a detector and therefore is not needed to be shown in the drawings.  The Examiner respectfully disagrees.  As discussed in the previous 112f interpretations, the detection of contaminants can be a stand alone sensor or a computer program running from the main optical sensor in the housing. Since there are no arguments directed to this comment, the drawing objections will be maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723